980 F.2d 735
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Carl TAYLOR, Appellant,v.Frank X. HOPKINS, Warden, State Penitentiary for the Stateof Nebraska;  Harold W. Clarke, Director of theDepartment of Correctional Services;State of Nebraska, Appellees.
No. 92-1866NE.
United States Court of Appeals,Eighth Circuit.
Submitted:  November 10, 1992.Filed:  November 30, 1992.

Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Carl Taylor appeals the district court's denial of his petition for writ of habeas corpus.  The district court adopted the magistrate judge's report rejecting the grounds for relief asserted in Taylor's petition.  Discussion of Taylor's fact-specific arguments would serve no useful purpose because the controlling law is clear.  Having reviewed the record, we conclude Taylor's claims lack merit, and we affirm the district court substantially for the reasons stated in the magistrate judge's report.